DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  The phrase, "of the resonator," is repeated twice ("of the resonator of the resonator") and for purposes of examination is assumed as intending to recite the phrase once.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 9, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimes (US Patent No. 6,359,444; Issued 19 March 2002).
In regards to claim 1, Grimes discloses a resonator for detecting enzymatic activity (column 1, line 33): a resonator comprising: 
an electronically conductive segment 104 (conductive segment or resonant circuitry) (see figure 2E; abstract; column 7, lines 31-32); 
a polymeric component coating 104 (structural component which may be a chemically receptive polymer) at least a portion of the electronically conductive segment 106 (see figure 2E; column 7, lines 41-49; column 15, lines 45-49); and a substrate for one or more enzymes (selective response can comprise interaction with the analyte), the substrate disposed on the polymeric component 106 (see figure 2E; column 7, lines 23-29).
	In regards to claim 3, Grimes discloses a resonator wherein a profile of the conductive segment is an Archimedean spiral 258 (Archimedean spiral broadband antenna) comprising one or more rings spaced relative to one another (see figure 6C; column 21, line 48).
	In regards to claim 9, Grimes discloses a method of detecting enzymatic activity (presence, concentration, or absence of… enzymes…) (column 1, lines 33), the method comprising: measuring a first resonance frequency (initial state) of the resonator of claim 1 (column 21, line 30); contacting the substrate of the resonator with an enzyme (structural element made of a material that selectively responds to the analyte) (column 6, lines 47-51); and measuring a second resonance frequency of the resonator following contacting the substrate of the resonator with an enzyme (the selective response 
	In regards to claim 13, Grimes discloses a method wherein the enzyme (analyte) degrades the substrate (thermochemical reactions accompanied by a heat change (whether exothermic or endothermic), and perhaps also a change in state) (column 17, lines 4-7).
	In regards to claim 16, Grimes discloses a method further comprising placing the resonator in at least one of soil (groundwater) (column 1, line 38) and a tank (treated water, or wastewater flowing in natural waterways, canals, or pipes) (column 1, lines 38-40).
	In regards to claim 17, Grimes discloses a method of making a resonator the method comprising: etching (subtractive etching) the electronically conductive segment 104 (conductive segments) (see figure 2E; column 14, lines 11-16) at least partially coated with the polymeric component 106 (chemically receptive polymer) (see figure 2E; column 7, lines 41-49; column 15, lines 45-49) to form a pattern therein (patterned to form a resonant circuit) (column 3, line 32-33).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes as applied to claims 1 and 9.
In regards to claim 5, Grimes is silent on a resonator wherein the largest dimension perpendicular to the longitudinal direction of the electronically conductive segment is in a range of from about 5 mm to about 100 mm.
	For purposes of examination, the dimension perpendicular to the longitudinal direction of the electronically conductive segment is being interpreted as the vertical dimension of the resonator device spanning each vertical layer or level along the Z-axis of figure 1 of the resonator device including the substrate 106 disposed on the polymeric component 104.
	Grimes teaches that the size of components in a resonator sensor affects fabrication costs, adds to ease of operation, and can be optimized for economically feasibility and disposable use (column 6, lines 24-35).
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. The largest dimension perpendicular to the longitudinal direction of the electronically conductive segment is a result-effective variable.
	Therefore, it would have been obvious to modify the disclosure of Grimes to include the largest dimension perpendicular to the longitudinal direction of the electronically conductive segment in a range of from about 5 mm to about 100 mm for the benefit of minimizing fabrication costs, adding to ease of operation, and improving economic feasibility and provide disposable use (Grimes, column 6, lines 24-35).

	However, Grimes is silent on a method wherein at least one of the first resonance frequency and the second resonance frequency are in a range of from about 1 MHz to about 500 MHz (per claim 11) or in a range of from about 1 MHz to about 100 MHz (per claim 12).
	Grimes teaches that the detection circuitry can include a frequency spectrum analyzer programmed to "listen" over a preselected operating range of characteristic resonant frequencies in order to "listen" for a particular pulse emitted at a particular characteristic resonant frequency (column 10, lines 43-48). Upon the selective response of the resonant sensor, the sensing structure will emit a "reflecting" characteristic resonant frequency different from its original resonant frequency as a result of a response to an analyte (column 18, lines 27-32).
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. A first resonance frequency and a second resonance frequency are result-effective variables.
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claim 1, in view of Mingle et al. (US 2013/0193215), hereinafter Mingle.
	In regards to claim 2, Grimes discloses a resonator wherein the electronically conductive segment (spiral antenna) comprises 16 gauge wire (column 21, line 18-21). However, Grimes is silent on a resonator wherein the electronically conductive segment comprises copper.
	Mingle discloses the analogous art of a security tag comprising a resonant circuit (paragraph [0004]). Mingle teaches that a resonant circuit may be constructed from various materials that are conductive such as copper, gold, nickel, phosphor bronzes, brasses, solders, high density graphite or silver-filled conductive epoxies without changing the nature of the resonant circuit (paragraph [0033]).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the resonator as disclosed by Grimes to include an electronically conductive segment comprising copper as copper is a well-known conductive material and may be used without changing the nature of the resonant circuit (Mingle, paragraph [0033]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claim 1, in view of Ayala et al. (US 2009/0152362), hereinafter Ayala.
	In regards to claim 4, Grimes is silent on a resonator wherein a pitch of the electronically conductive segment is in a range of from about 0.1 mm to about 10 mm.
	Ayala discloses the analogous art of providing resonator circuits (paragraph [0018]). Ayala teaches that capacitance is a function of the pitch within a spiral resonator and the pitch may be optimized to control capacitance in order to achieve a particular resonance (paragraph [0018]).
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. Pitch is a result-effective variable affecting capacitance and resonance.
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the resonator as disclosed by Grimes to include a pitch of the electronically conductive segment that is in a range of from about 0.1 mm for the benefit of achieving a particular capacitance and therefore a particular resonance (Ayala, paragraph [0018]).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claim 1, in view of Josse et al. (US Patent No. 5,852,229; Issued 22 December 1998), hereinafter Josse.
In regards to claim 6, Grimes is silent on a resonator wherein the polymeric component coats from about 10 percent surface area to about 70 percent surface area of the electronically conductive segment.
	Josse discloses the analogous art of a resonator sensing device (abstract). Josse teaches that surface area (in addition to composition and thickness) of a polymeric layer covering a resonator varies the sensitivity and responsiveness of the device (column 18, lines 46-50).
	MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective variable to reach another workable product or process. Polymer composition, thickness, and surface area are result-effective variables.
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the resonator as disclosed by Grimes by optimizing the polymeric component surface area such that the polymeric component coats from about 10 percent surface area to about 70 percent surface area of the electronically conductive segment for the benefit of achieving a preferred sensitivity and responsiveness of the device (Josse, column 18, lines 46-50).
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claims 9 and 1, and in view of Ziaie et al. (US 2013/0245402), hereinafter Ziaie.
In regards to claim 7, Grimes is silent on a resonator wherein the polymeric component comprises a polyimide.
	Ziaie discloses the analogous art of a self-resonant circuit (paragraph [0090]). Ziaie teaches that a conductive segment (device coil 120 includes conductive material (e.g., metal) embedded in an insulating dielectric substrate) may be coated with a waterproof and insulating layer comprising polyimide (paragraph [0088]).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the resonator as disclosed by Grimes to include a polymeric component that comprises a polyimide for the benefit of providing a waterproof and insulating layer (Ziaie, paragraph [0088]).
	In regards to claim 8, modified Grimes-Ziaie is silent on a resonator wherein the polyimide comprises a repeating unit having the structure according to Formula I wherein R1 is chosen from -O-, -NH-, and substituted or unsubstituted (C1-C20) hydrocarbylene; and R2 is chosen from -H, -OH, and substituted or unsubstituted (C1-C20) hydrocarbyl.
	MPEP §2144.07 asserts that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See also In re Leshin (277 F.2d 197, 125 USPQ 416 (CCPA 1960)) in which the selection of a known plastic to make a container a type made of plastics prior to the invention was held to be obvious.
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the resonator as disclosed by Grimes to include the polyimide comprising a 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the resonator as disclosed by Grimes to include the polyimide comprising a repeating unit having the structure according to Formula I for the benefit of providing a waterproof and insulating layer (Ziaie, paragraph [0088]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claims 9 and 1, in view of Salvati et al. (US 2016/0291005), hereinafter Salvati.
	In regards to claim 10, Grimes discloses a method wherein the second resonance frequency (sensor placed in buffered solution at a pH of 10.0 corresponding to a frequency of ~1021 MHz) (see figure 5; column 21, lines 40-42) is less than the first resonance frequency (sensor placed in buffered solution at a pH of 4.0 corresponding to a frequency of ~1028 MHz) (see figure 5; column 21, lines 37-40). However, Grimes is silent on a measurement involving an enzyme.
	Salvati discloses the analogous art of a resonator sensor (paragraph [0010]). Salvati teaches that enzymes are capable of catalyzing the conversion of a substrate leading to a change in resonant frequency (paragraph [0068]).
	Therefore, it would have been obvious to one with ordinary skill in the art to recognize the same method disclosed by Grimes may be employed to detect the change in resonance frequency due to an enzyme catalyzing the conversion of a substrate wherein the second resonance frequency is less than the first resonance .
	
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claims 9 and 1, in view of Tadigadapa (US 2011/0228809).
	In regards to claim 14, Grimes is silent on a method further comprising determining a rate of reaction between the enzyme and the substrate.
	Tadigadapa discloses the analogous art of a resonant circuit sensor (abstract). Tadigadapa teaches that resonator sensors have fast response times required to study real-time reaction kinetics, including biochemical reactions involving enzymes, in order to monitor or control industrial processes and monitor the environment (paragraph [0344]).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Grimes to include determining a rate of reaction between the enzyme and the substrate to study the real-time reaction kinetics in order to monitor or control industrial processes and monitor the environment (Tadigadapa, paragraph [0344]).
	In regards to claim 15, modified Grimes-Tadigadapa discloses a method wherein determining the rate of reaction between the enzyme (analyte) and the substrate comprises measuring a plurality of resonance frequencies (radiating shortened interrogation field pulses using a source (whether that source is incorporated into the receiving unit) and listening for the sensing structures response) over a predetermined amount of time (a set period of time) (column 4, lines 28-38).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claims 17 and 1, in view of Wijesundara et al. (US 2016/0340534), hereinafter Wijesundara.
	In regards to claim 18, Grimes discloses a method further comprising screen-printing conductive segment(s) atop a substrate (column 17, lines 18-25). However, Grimes is silent on a method further comprising printing the pattern on a surface of the electronically conductive segment prior to etching.
	Wijesundara discloses the analogous art of fabricating sensors using conventional semiconductor manufacturing methods (paragraph [0043]). Wijesundara teaches that printing a printed pattern or mask enables high repeatability (paragraph [0050]).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Grimes to include printing the pattern on a surface of the electronically conductive segment prior to etching to enable high repeatability during manufacturing (Wijesundara, paragraph [0050]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claims 17 and 1, in view of Collier et al. (US Patent No. 8,241,697; Issued 14 August 2012), hereinafter Collier.
	In regards to claim 19, Grimes is silent on a method wherein etching comprises at least partially immersing the electronically conductive segment in a solution comprising an etchant.

	Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Grimes to include etching comprising at least partially immersing the electronically conductive segment in a solution comprising an etchant for the benefit of removing material such as metallic material after a photoresist has been developed (Collier, column 26, lines 11-17).
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grimes, as applied to claims 17 and 1, in view of Tran (US 2007/0285843).
In regards to claim 20, Grimes is silent on a method further comprising forming a cavity in the substrate.
Tran discloses the analogous art of fabricating electronic devices (abstract) such as resonant circuits (paragraph [0078]). Tran teaches that forming a cavity (reservoir) can be used for supplying regions (vicinity) of the device with various components (paragraph [0206]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Grimes to include forming a cavity (reservoir) in the substrate to supply regions of the device with various components (paragraph [0206]).	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797